Citation Nr: 0509321	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-34 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant's spouse served in the Philippine Commonwealth 
Army from September 15, 1941, to April 8, 1942.  He also 
served in the Regular Philippine Army from May 17, 1945, to 
December 3, 1945, and from December 28, 1945, to June, 30, 
1946.  He died in June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims file reflects that, in her notice of 
disagreement, the appellant denies having appointed The 
American Legion as her accredited representative.  However, 
the claims file contains a VA Form 23-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
executed by the appellant in July 1986 and appointing The 
American Legion as her representative.  Nevertheless, 
inasmuch as the appellant disavows making such a designation, 
she should be afforded an opportunity to appoint another 
representative, if she desires.  She should be apprised that 
she may appoint another veterans' service organization by 
means of VA Form 21-22, see 38 C.F.R. § 20.602, or an 
attorney or other individual by means of VA Form 22a, see 
38 C.F.R. §§ 20.603-20.606.

Additionally, in her notice of disagreement, the appellant 
claims that the "board erred that the cause of death is not 
due to his past service;" however, in her explanation for 
this claim, she states that she "never denies that the 
veteran died of natural causes not related to any injury or 
sickness or what so ever he may [have] contracted during his 
incarceration in the war."  She is asking "whether or not 
is she entitled to any death benefits or pensions on the 
ground that the petitioner's husband once served under the 
'recognized' U.S. Military during World War II."  
Accordingly, the appellant should be requested to clarify 
which issues she is appealing to the Board.

Finally, the claims file contains two documents submitted by 
the appellant in September 2002.  These documents are 
presumably in Japanese and Tagalog.  They should also be 
translated into English.  

Accordingly, this appeal is REMANDED to the RO for the 
following:

1.  Contact the appellant and request 
that she clarify which issues she wishes 
to appeal and which issues should be 
withdrawn.

2.  The RO should contact the appellant 
and ask that she clarify whether she is 
revoking power of attorney in The 
American Legion.  If this is the case, 
and she wishes to appoint another 
representative, she should sign and 
submit VA Form 21-22 or VA Form 22a 
identifying her new representative.  
Notify her that she may appoint a 
veterans' service organization by means 
of VA Form 21-22 or an attorney or other 
individual by means of VA Form 22a.  
Include blank VA Forms 21-22 and 22a with 
the letter to the appellant.  Send a copy 
of the letter to The American Legion and 
associate with the claims file both a 
copy of the letter and any executed VA 
Form 21-22 or 22a received from the 
appellant.  Allow the appellant an 
appropriate period of time in which to 
respond.

3.  The RO should obtain English language 
translation of all documents tabbed in 
the claims folder in pink on the left 
side, and identified as requiring 
translation.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit sought 
is not granted to the appellant's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




